           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 1 of 12


1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Jeffrey M. Conner (Bar No. 11543)
       Deputy Solicitor General
4    Kiel B. Ireland (Bar No. 15368C)
       Deputy Attorney General
5    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
6    Las Vegas, NV 89101
     (702) 486-3420 (phone)
7    (702) 486-3773 (fax)
     cnewby@ag.nv.gov
8    sshevorski@ag.nv.gov
     kireland@ag.nv.gov
9
     Attorneys for State Defendants
10

11                           UNITED STATES DISTRICT COURT

12                                    DISTRICT OF NEVADA

13   ROGER PALMER; CHAD MOXLEY; and                 Case No. 3:21-cv-00268-MMD-WGC
     FIREARMS POLICY COALITION,
14
                        Plaintiffs,
15          vs.
                                                  STATE DEFENDANTS’ REPLY TO
16   STEPHEN SISOLAK, Governor of Nevada; PLAINTIFFS’ OPPOSITION TO STATE
     AARON FORD, Attorney General of Nevada; DEFENDANTS’ MOTION TO DISMISS
17   GEORGE TOGLIATTI, Director of the
     Nevada Department of Public Safety;
18   MINDY MCKAY, Administrator of the
     Records, Communications, and Compliance,
19   Division of the Nevada, Department of Public
     Safety; JOSEPH LOMBARDO, Sheriff of
20   Clark County, Nevada; STEVEN WOLFSON,
     District Attorney of Clark County, Nevada;
21   DANIEL COVERLEY, Sheriff of Douglas
     County, Nevada; and, MARK JACKSON,
22   District Attorney of Douglas County, Nevada,

23                      Defendants.

24

25          Defendants Stephen Sisolak, Aaron D. Ford, George Togliatti and Mindy McKay

26   (collectively, the “State Defendants”), by and through counsel, file this reply supporting

27   their motion to dismiss the complaint, ECF No. 34.

28   ///



                                           Page 1 of 12
           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 2 of 12


1    I.     Introduction
2           This Court should dismiss the complaint with prejudice. Its order denying Plaintiffs’
3    motion for a preliminary injunction already determined the legal questions necessary to
4    grant the motion to dismiss. This Court ruled that Assembly Bill 286 (“AB 286”) passed
5    intermediate scrutiny because it constitutes a reasonable fit with the important
6    government objective of preventing and prosecuting gun crime. ECF No. 51, at 7. And it
7    concluded that AB 286 did not effect a regulatory taking or a physical taking. Id. at 11, 14.
8           Those were purely legal determinations based on the same authorities at issue in
9    the current motion – AB 286’s text, its legislative history and official federal government
10   reports on ghost guns. Plaintiffs point to no allegations in the complaint that would
11   demand a different result from the one on their motion for a preliminary injunction. Nor
12   do they even attempt to rebut this Court’s conclusions or the caselaw that it relied on.
13          Instead, they ask this Court to take the role of the Nevada Legislature and replace
14   AB 286 with California and Connecticut’s ghost-gun regulatory scheme instead. Nothing
15   in the Constitution requires Nevada to copy California or Connecticut’s chosen means for
16   regulating untraceable firearms. Plaintiffs’ request is as baseless as their other already-
17   rejected arguments. Dismissal is proper. 1
18   II.    Relevant background
19          A.    Plaintiffs’ brief shows how narrow AB 286’s effect is
20          Plaintiffs describe the “net effect” of AB 286 as “a blanket prohibition against all self-
21   built modern operable firearms.” ECF No. 53, at 5. That shows just how narrow AB 286
22   is.
23          AB 286 does not affect the tens of thousands of serialized firearms sold in Nevada
24   each year.      See FBI, NICS Firearm Checks: Year by State/Type 3-5 (2021),
25   https://bit.ly/3z3Ev6T (showing that, on average, over 120,000 background checks were
26

27
            All the authorities cited by the State Defendants are matters of public record that
            1

28   may be considered in ruling on the motion to dismiss. Skilstaf, Inc. v. CVS Caremark Corp.,
     669 F.3d 1006, 1016 n.9 (9th Cir. 2012).


                                              Page 2 of 12
         Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 3 of 12


1    performed in connection with retail firearms sales in 2018 through 2020). 2 It does not
2    affect self-built antique firearms or collector’s items, curios and relics. AB 286, § 4(1)(b)-
3    (c). And it does not affect inoperable firearms (for example, inoperable firearms assembled
4    for pleasure by a hobbyist). Id. § 4(1)(a).
5          But even Plaintiffs’ narrow conception of AB 286 overstates its reach. AB 286 does
6    not bar “all self-built modern operable firearms.” Nevadans are free to assemble modern,
7    operable guns, so long as they start from a serialized receiver and the resulting gun has a
8    serial number. See AB 286, § 4.
9          Plaintiffs claim in their brief that self-assembly kits cannot be serialized under
10   federal law. ECF No. 53, at 10, 15. But as long as the receiver is sufficiently finished, it
11   can and must be serialized. See Definition of “Frame or Receiver” and Identification of
12   Firearms, 86 Fed. Reg. 27720, 27726 & n.42 (proposed May 21, 2021) (to be codified at CFR
13   pts. 447, 478-79). 3 A person interested in assembling his own gun can start with that
14   serialized receiver and go from there.
15         B.     Neither the complaint nor Plaintiffs’ brief points to a single benefit
                  that ghost guns offer for home defense
16

17         Heller v. District of Columbia, 554 U.S. 570 (2008), identified the core Second

18   Amendment right as “the right of law-abiding, responsible citizens to use arms in defense

19   of hearth and home.” United States v. Chovan, 735 F.3d 1127, 1138 (9th Cir. 2013) (quoting

20   Heller, 554 U.S. at 635). Yet Plaintiffs never cite any benefit ghost guns have for exercising

21   that core right. On the contrary, both the complaint and their brief indicate that handguns

22   and AR-15-style rifles assembled from ghost gun kits are indistinguishable from

23   professionally manufactured versions for home-defense purposes. See ECF No. 1, ¶ 84;

24   ECF No. 53, at 6-7. In other words, the serialized firearms available across Nevada are

25   just as effective for home defense as the ghost guns targeted by AB 286.

26         2 This figure was calculated by adding together the yellow “handgun,” “long gun,”
27   “*other” and “**multiple” columns for each year, and then averaging the three years.
           3 Generally, a receiver that is more than 80% finished is considered to need a serial

28   number, while a so-called “80% receiver” does not need a serial number. See Definition of
     “Frame or Receiver” and Identification of Firearms, 86 Fed. Reg. at 27726 n.42.


                                              Page 3 of 12
            Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 4 of 12

              C.    This Court denied Plaintiffs’ motion for a preliminary injunction
1                   based on the same considerations present here
2             Plaintiffs filed a motion for a preliminary injunction premised on their Second
3    Amendment and takings claims. ECF No. 6, at 3. This Court denied the motion. Id. at 1.
4             This Court first concluded that AB 286 passes intermediate scrutiny. ECF No. 51,
5    at 7. Relying on a report from the U.S. House Committee on Homeland Security and a
6    Bureau of Alcohol, Tobacco, Firearms, Explosives (the “ATF”) notice of proposed
7    rulemaking, it determined that AB 286 represented a reasonable fit with an important
8    government objective. ECF No. 51, at 7-10. It explained that those federal authorities and
9    AB 286’s legislative history were a sufficient basis for showing that the law was
10   constitutional and “more specific evidence” on the effectiveness of AB 286 was not
11   necessary. Id. at 10.
12            This Court also concluded that AB 286 does not violate the Takings Clause. Based
13   on AB 286’s text and prior precedent, it determined that AB 286 does not amount to a
14   regulatory taking. ECF No. 51, at 11-13. It further determined that the plain language of
15   AB 286 showed that it did not authorize a “physical taking” of Plaintiffs’ property. Id. at
16   14-15.
17   III.     Restated legal standard
18            A complaint can survive a motion to dismiss only if it contains sufficient factual
19   allegations to make out a “plausible claim for relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678-
20   679 (2009). While factual allegations must be assumed to be true at this stage, this Court
21   need not accept the complaint’s legal conclusions. Id. at 678.
22            Plaintiffs argue for a more “[l]enient” standard under which their complaint would
23   survive “unless it appears beyond doubt that [they] can prove no set of facts in support of
24   [their] claim.” ECF No. 53, at 1-2. But that argument relies on Conley v. Gibson, 355 U.S.
25   41 (1957), and its progeny. See id. Those cases are no longer good law. Henry v. Adventist
26   Health Castle Med. Ctr., 970 F.3d 1126, 1132 (9th Cir. 2020), cert. pet. docketed No. 20-869
27   (U.S. filed Dec. 30, 2020). To proceed past the motion to dismiss stage, Plaintiffs must
28   ///



                                             Page 4 of 12
           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 5 of 12


1    satisfy the “more stringent” plausibility standard. Swingless Golf Club Corp. v. Taylor, 679
2    F. Supp. 2d 1060, 1066 (N.D. Cal. 2009).
3    IV.    Argument
4           A.    AB 286 is consistent with the Second Amendment
5           Plaintiffs once again largely ignore, see, e.g., ECF No. 54, at 8-9, the two-step
6    framework we are bound to apply to Second Amendment claims, see ECF No. 51, at 4-5
7    (collecting cases). If the challenged law does not “burden conduct protected by the Second
8    Amendment,” then the inquiry ends. Silvester v. Harris, 843 F.3d 816, 821 (9th Cir. 2016).
9    If it does, then the law is evaluated under the appropriate level of scrutiny. Id. AB 286 is
10   constitutional either way: it does not burden protected conduct and it passes intermediate
11   scrutiny.
12                1.     AB 286 does not burden protected conduct because it does not
                         interfere with Nevadans’ ability to protect their home
13

14          AB 286 does not burden protected conduct, so there is no need to proceed to step two
15   of the Second Amendment inquiry. See Silvester, 843 F.3d at 821. As noted above, the
16   Second Amendment’s core right is the use of firearms to protect the home. United States
17   v. Chovan, 735 F.3d 1127, 1138 (9th Cir. 2013); accord ECF No. 51, at 4 (“The ‘central
18   component’ of th[e] right to bear arms is for self-defense, particularly defense of the home.”).
19   AB 286 does not burden that protected conduct. Nothing in the complaint indicates that
20   Plaintiffs or anyone else legally entitled to purchase firearms will have difficulty obtaining
21   and using them for home defense in the wake of AB 286. And according to Plaintiffs, AR-
22   15s and handguns – which are still freely available in serialized form – are effective for
23   home defense. ECF No. 53, at 6.
24          Plaintiffs try to paper over this fatal defect in their claim by asserting a “right to
25   self-manufacture firearms.” ECF No. 53, at 8. They do not cite a single case recognizing
26   such a right. See id. at 8-9. Contrary to their argument, self-assembling unserialized guns
27   is not “necessary to the realization of” the Second Amendment’s core right. See id. Again,
28   serialized firearms remain available in stores across the State to allow Nevadans to



                                              Page 5 of 12
         Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 6 of 12


1    exercise the core right to use firearms for home defense. And, in any event, AB 286 does
2    not ban self-assembling a gun, as long as the underlying receiver is serialized.
3                  2.     If this Court reaches step two, AB 286 passes intermediate
                          scrutiny
4

5                         a.     AB 286 presents a reasonable fit with the important
                                 objective of preventing and prosecuting gun crime
6

7           If the analysis proceeds to step two, this Court has already determined that

8    intermediate scrutiny is the correct level of scrutiny. ECF No. 51, at 6-7. In the firearms

9    context, a regulation passes intermediate scrutiny if the government’s objective is

10   “significant, substantial, or important” and there is a “‘reasonable fit’ between the

11   challenged regulation and the asserted objective.” Silvester, 843 F.3d at 821-22. “The test

12   is not a strict one.” Id. at 827.

13          There can be no dispute that preventing and prosecuting gun crime is an important

14   government objective. ECF No. 51, at 8 (collecting cases). AB 286 constitutes a reasonable

15   fit with that important objective because it bans only unserialized guns and their

16   components.    Congress, the ATF and experts testifying to the Nevada Legislature in

17   support of AB 286 all recognized that ghost guns and ghost gun kits undermine the

18   government’s ability to prevent and prosecute gun crime. ECF No. 35, at 5-6; see ECF No.

19   51, at 7-8. They undermine prevention because they do not require background checks.

20   And they undermine prosecution because ghost guns are virtually untraceable. That is

21   why this Court concluded – based on the same authorities cited in the motion to dismiss –

22   that AB 286 passes intermediate scrutiny. ECF No. 51, at 9-10.

23                        b.     Plaintiffs’ contention that AB 286 is not a reasonable fit
                                 with its goals fails as a matter of law
24

25          Plaintiffs’ primary argument in response is that AB 286 is “pretextual.”         The

26   complaint doesn’t allege that the Nevada Legislature had a secret motive for passing

27   AB 286. Instead, reading the complaint and Plaintiffs’ brief together, it is apparent that

28   Plaintiffs’ argument is merely that AB 286 is not a reasonable fit for its goal. ECF No. 53,



                                            Page 6 of 12
         Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 7 of 12


1    at 13. That is a question of law, see Eldred v. Reno, 239 F.3d 372, 374 (D.C. Cir. 2001), and
2    this Court has already decided it against Plaintiffs, ECF No. 51, at 7. Nothing in Plaintiffs’
3    argument suggests that there is some factual issue that warrants proceeding past the
4    motion to dismiss stage.
5          Plaintiffs put much emphasis on the fact that California and Connecticut have
6    adopted different measures to regulate ghost guns. ECF No. 53, at 13. But intermediate
7    scrutiny does not require Nevada to adopt Plaintiffs’ preferred regulatory scheme. See
8    Pena v. Lindley, 898 F.3d 969, 980 (9th Cir. 2018) (“[W]e must allow the government to
9    select among reasonable alternatives in its policy decisions.”), cert. denied sub nom. Pena
10   v. Horan, 141 S. Ct. 108 (2020). The fact that other states have used other constitutional
11   means to regulate ghost guns does not change the fact that AB 286 is a reasonable fit with
12   its important objective.
13         Plaintiffs’ argument that AB 286 fails intermediate scrutiny because it lacks the
14   “required tailoring – much less any tailoring at all,” ECF No. 53, at 17, contradicts the plain
15   text of AB 286. The law is tailored to the problem of ghost guns: it “targets only unserialized
16   firearms that are not within a categorical exception, that bypass background checks by
17   virtue of self-assembly, and that are untraceable without a serial number.” ECF No. 51, at
18   9. It does not affect the tens of thousands of serialized firearms sold on a yearly basis in
19   Nevada. Even if there were a less-restrictive means of regulating ghost guns, intermediate
20   scrutiny does not demand the use of the least-restrictive means. Silvester, 843 F.3d at 827.
21                       c.     Ghost guns present a real threat that is alleviated by
                                AB 286
22

23         Plaintiffs rely on cases from outside the firearms context to argue that the State

24   Defendants must also show that “the recited harms are real” and that AB 286 “will in fact

25   alleviate these harms.” ECF No. 53, at 17 (quoting Doe v. Harris, 772 F.3d 563, 577 (9th

26   Cir. 2014)). The Ninth Circuit does not require that showing. Pena, 898 F.3d at 979-80.

27         But even if it did, the State Defendants have shown that the threat posed by ghost

28   guns is real and that AB 286 alleviates it. The federal government has recognized that



                                              Page 7 of 12
           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 8 of 12


1    ghost guns present a real threat. ECF No. 51, at 7 (citing H.R. Rep. No. 116-88, pt. 1, at 2
2    (2019); Definition of “Frame or Receiver” and Identification of Firearms, 86 Fed. Reg. at
3    27722). The Nevada Legislature heard expert testimony about specific shootings using
4    ghost guns made by a Nevada-based company. Minutes of Senate Committee on Judiciary,
5    81 Sess., at 6-7 (May 11, 2021), https://bit.ly/3md2nBk [hereinafter “Senate Judiciary
6    Minutes”]; see Robert Jablon, LA Deputies Shot in Ambush Sue Nevada “Ghost Gun” Kit
7    Maker, L.V. Rev. J. (Aug. 10, 2021), https://bit.ly/3yVGbit. And the Third Circuit has
8    recognized that the prevalence of unserialized firearms “makes it more difficult for law
9    enforcement to gather information on firearms recovered in crimes.” United States v.
10   Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010).
11          As this Court explained, it is “common sense” that prohibiting a significant and
12   growing source of untraceable firearms will help alleviate that threat. ECF No. 51, at 9-
13   10. The Nevada Legislature heard and considered testimony on that specific issue in
14   passing AB 286. Senate Judiciary Minutes, supra, at 3, 5.     Nothing more was required.
15   See Pena, 898 F.3d at 984.
16          B.    Plaintiffs’ takings claim fails because no compensation is due when
                  the government requires dispossession of personal property
17

18                1.    AB 286 does not appropriate Plaintiffs’ property

19          The parties agree that where a government establishes “a regulation [that] results
20   in a physical appropriation of property,” it has effected a taking requiring compensation.
21   ECF No. 53, at 22 (alteration in original). But that principle is inapplicable here because
22   AB 286 does not appropriate Plaintiffs’ property. It is therefore distinguishable from Cedar
23   Point Nursery v. Hassid, 141 S. Ct. 2063 (2021), where California had compelled private
24   property owners to allow third parties to enter the property for public policy reasons. Id.
25   at 2072. And from Horne v. Department of Agriculture, 576 U.S. 350 (2015), where the
26   United States had outright appropriated a portion of the raisin crop each year. Id. at 354-
27   55.
28   ///



                                            Page 8 of 12
           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 9 of 12


1           Courts regularly find that laws that require dispossession of personal property – but
2    not appropriation by the state – are not compensatory takings. The U.S. Supreme Court
3    in Hamilton v. Kentucky Distilleries & Warehouse Co., 251 U.S. 146 (1919), held that there
4    was no taking when distillers and jobbers were required to dispose of their alcohol. Id. at
5    157-58. The D.C. Court of Appeals held that a law that required that certain machine guns
6    be sold, surrendered or disposed of was not a taking. Fesjian v. Jefferson, 399 A.2d 861
7    (D.C. 1979); see also ECF No. 51, at 13 (citing and describing Fesjian).
8           As this Court has recognized, requiring dispossession is distinguishable from
9    appropriation because requiring dispossession is not a “taking of private property for public
10   use.” ECF No. 51, at 14 (cleaned up) (quoting U.S. Const. amend. V). There is no use by
11   the Nevada public when a ghost gun is rendered inoperable, destroyed or transferred to
12   another state. AB 286, like other measures mandating dispossession, is therefore outside
13   the text of the Takings Clause. See id.
14          Contrary to Plaintiffs’ argument, ECF No. 53, at 21-22, the fact that the property
15   was previously legal is irrelevant. Alcohol was legal prior to Hamilton, but the Supreme
16   Court held that there was no taking there. See 251 U.S. at 157-58. More recently, myriad
17   federal courts have concluded that the ATF did not effect a taking when it banned bump-
18   stocks, a firearm component that had been legal until that point. Guedes v. ATF, __ F.
19   Supp. 3d __, 2021 WL 663183, at *2, 10 (D.D.C. Feb. 19, 2021) (collecting cases). That is so
20   even though the bump-stock ban – unlike AB 286 – did not allow owners to sell their bump-
21   stocks or move them to another state. Id. at *2. Owners were instead required to surrender
22   or destroy their bump-stocks within three months. Id.; see Bump-Stock-Type Devices, 83
23   Fed. Reg. 66514, 66514 (Dec. 26, 2018) (codified at CFR pts. 447-49).
24                2.     AB 286 is not a per se taking
25          The government commits a per se taking where (a) it invades a property owner’s
26   land or (b) denies all economically beneficial use of the land. Plaintiffs argue that both
27   types of per se takings occurred here. ECF No. 53, at 21-22. Wrong and wrong.
28   ///



                                               Page 9 of 12
           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 10 of 12


1                         a.     AB 286 does not physically invade an interest in land
2            A physical invasion is recognized as a per se taking when the government physically
3    invades real property (land, airspace and water). See Lucas v. S.C. Coastal Council, 505
4    U.S. 1003, 1015 (1992) (citing installation of “cable facilities,” invasion of airspace and
5    imposition of a navigational servitude as examples of physical invasions). Plaintiffs cite no
6    cases extrapolating this concept to personal property, and it is not clear how requiring
7    dispossession of ghost guns represents Nevada’s “inva[ding]” their property.
8                         b.     AB 286 does not deny all economically beneficial use of
                                 land
9

10           Likewise, the denial of all economically beneficial use of property is a per se taking
11   only when the property in question is land. Plaintiffs misleadingly quote the Lucas Court
12   as stating that “‘[r]egulations that prohibit all economically beneficial use’ of property
13   ‘cannot be newly legislated or decreed (without compensation).’”         ECF No. 53, at 21
14   (emphasis added). But the Lucas Court did not say “of property”; it defined this type of per
15   se taking as “regulations that prohibit all economically beneficial use of land.” 505 U.S. at
16   1029 (emphasis added). AB 286 does not deny anyone all economically beneficial use of
17   land. See Md. Shall Issue, Inc. v. Hogan, 963 F.3d 356, 365-66 (4th Cir. 2020) (rejecting an
18   attempt to extend this form of categorical takings to a firearms regulation), cert. denied,
19   No. 20-855, __ S. Ct. __, 2021 WL 1725174 (2021).
20           What’s more, the complaint does not allege facts showing that Plaintiffs have been
21   deprived of “all economically beneficial uses.” See Lucas, 505 U.S. at 1019. Plaintiffs allege
22   only that “many” licensed firearms dealers will decline to buy unserialized firearms now,
23   and that they will therefore “not garner the fair market value.” ECF No. 34, ¶¶ 145-46.
24   All means all. At best, Plaintiffs have attempted to allege a diminution in the value of the
25   property, not that they were denied “all” economically beneficial use of it. 4
26   ///
27
             Plaintiffs also fail to acknowledge that their unserialized firearms would maintain
             4

28   their value if they removed them from Nevada. See Fesjian, 399 A.2d at 865-66 (finding no
     taking where owners could remove their firearms from the jurisdiction).


                                             Page 10 of 12
           Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 11 of 12


1                  3.     AB 286 is not a Penn Central taking
2            Plaintiffs argue in passing at the end of their brief that AB 286 constitutes a
3    regulatory taking under Penn Central Transportation Co. v. City of New York, 438 U.S. 104
4    (1978). ECF No. 53, at 24. They do not even try to explain how their claim meets Penn
5    Central’s multifarious test. See id.
6            This Court has already concluded that AB 286 is not a regulatory taking under the
7    Penn Central factors. ECF No. 51, at 11-13. And the takings claim fails for the independent
8    reason that the complaint’s vague allegation that “many” dealers will resist buying ghost
9    guns, ECF No. 1, ¶ 145, does not show a sufficient diminution in value to support a
10   regulatory takings claim, see MHC Fin. Ltd. P’ship v. City of San Rafael, 714 F.3d 1118,
11   1127-28 (9th Cir. 2013) (holding that an 81% diminution in value was “insufficient to
12   demonstrate a taking”).
13           C.    Plaintiffs’ request to amend their complaint is improper and should
                   be denied
14

15           In a last-ditch effort to save this case, Plaintiffs ask that this Court grant them leave

16   to amend their complaint. ECF No. 53, at 2. But in this District a request to amend the

17   complaint must be accompanied by the “proposed amended pleading.” LR 15-1. Plaintiffs

18   did not attach any proposed amended pleading, so it is impossible to tell how the

19   hypothetical new complaint could address the operative complaint’s fatal defects.

20           It could not. For the reasons explained above, AB 286 does not violate the Second

21   Amendment or the Takings Clause and any amendment would be futile.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                              Page 11 of 12
          Case 3:21-cv-00268-MMD-WGC Document 57 Filed 08/23/21 Page 12 of 12


1    V.     Conclusion
2           Banning unserialized, virtually untraceable firearms advances important public-
3    safety interests without impacting the Second Amendment’s core protection of the right of
4    home defense. And no compensation is due when the government mandates dispossession
5    of personal property. Those are purely legal conclusions that are ripe for determination on
6    a motion to dismiss. This Court should dismiss the complaint with prejudice.
7           DATED this 23rd day of August, 2021.
8                                           AARON D. FORD
                                            Attorney General
9
                                            By: /s/ Kiel B. Ireland
10                                             Steve Shevorski (Bar No. 8256)
                                               Chief Litigation Counsel
11                                             Jeffrey M. Conner (Bar No. 11543)
                                               Deputy Solicitor General
12                                             Kiel B. Ireland (Bar No. 15368C)
                                               Deputy Attorney General
13
                                               Attorneys for State Defendants
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                           Page 12 of 12
